     Case 2:20-cv-00700-MHT-JTA Document 28 Filed 09/08/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


GINA HILL,                           )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )          2:20cv700-MHT
                                     )               (WO)
C. R. BARD, INC., a                  )
foreign corporation,                 )
et al.,                              )
                                     )
       Defendants.                   )

               ORDER GRANTING MOTION TO DISMISS

      As plaintiff Gina Hill does not oppose the motion

to    dismiss,      see   Plaintiffs’       Motion     to    Sever       and

Transfer Venue of Out-of-State Cases (doc. no. 20) at

2, it is ORDERED that:

      (1)   Defendant      McKesson      Corporation’s       motion      to

dismiss without prejudice for lack of subject matter

jurisdiction (doc. no. 8) is granted.

      (2)   Plaintiff      Gina    Hill’s     claims     against      said

defendant     are    dismissed     without     prejudice,      and    said

defendant is terminated as a party to this action.

      The clerk of the court is DIRECTED to enter this

document     on     the   civil   docket     as    a   final    judgment
   Case 2:20-cv-00700-MHT-JTA Document 28 Filed 09/08/20 Page 2 of 2




pursuant   to   Rule   58    of   the   Federal     Rules    of   Civil

Procedure.

    DONE, this the 8th day of September, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
